Order entered March 18, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01107-CR

                         DAVID RICHARDO MARTINEZ, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-24896-U

                                              ORDER
       The reporter’s record was due on December 19, 2018. When it was not filed, we notified

court reporter Sasha Brooks by postcard dated December 21, 2018 and instructed her to file, by

January 21, 2019, (1) the reporter’s record, (2) written verification that no hearings were

recorded, or (3) written verification that appellant had not requested the reporter’s record. On

February 4, 2019, Ms. Brooks filed an extension request which we granted, making the record

due by March 7, 2019. On March 13, 2019, Ms. Brooks filed a second request for extension of

time, asking for an additional thirty days.

       We GRANT the request. We ORDER court reporter Sasha Brooks to file, WITHIN

THIRTY DAYS OF THE DATE OF THIS ORDER, the complete reporter’s record in this

appeal. Further extensions are disfavored. We caution Ms. Brooks that the failure to file the
complete reporter’s record within thirty days will result in the Court taking whatever remedies it

has available to ensure this appeal proceeds in a timely fashion, which may include ordering Ms.

Brooks not to sit as a court reporter until the complete reporter’s record is filed.

       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court; to Sasha Brooks, court reporter, 291st Judicial

District Court; and to counsel for all parties.




                                                       /s/     BILL PEDERSEN, III
                                                               JUSTICE